     Case 2:18-cv-01808-KJM-KJN Document 55 Filed 04/12/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   Erika Sexton,                                         No. 2:18-cv-01808-KJM-KJN
12                             Plaintiff,                  ORDER
13           v.
14
     Wells Fargo Bank, N.A., et al.,
15
                               Defendants.
16

17          FDS Bank and Trans Union, LLC are the only remaining defendants in this action and

18   have not appeared. Plaintiff is ordered to show cause within fourteen days why the claims against

19   these defendants should not be dismissed for failure to prosecute and the case closed.

20          IT IS SO ORDERED.

21   DATED: April 12, 2021.

22




                                                     1
